Citation Nr: 1818873	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  16-46 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II ("diabetes").  

2.  Entitlement to service connection for a respiratory disability, to include silicosis or asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Anderson, Counsel




INTRODUCTION

The Veteran had active military service from January 1960 to August 1960 in the U.S Army and from January 1963 to October 1966 in the U.S. Navy.  

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Diabetes mellitus was not manifest in service, may not be presumed to have been incurred therein, has not been productive of symptoms continuously since service, or to a compensable degree within one year of service discharge, and any current disability is not otherwise etiologically related to such service.

2.  A respiratory disability was not manifest in service and any current respiratory disability is not etiologically related to service, including as due to claimed in-service asbestos exposure.  


CONCLUSION OF LAW

1.  The Veteran's diabetes mellitus, type II was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The Veteran's respiratory disability was not incurred in service and is not secondary to any currently service-connected disability.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303; 3.310 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted entitlement to service connection for diabetes and a respiratory disorder. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may be established on a secondary basis upon a showing that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Further, where a veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303 (b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's diagnosed heart disability and diabetes are listed as a chronic disease under 38 C.F.R. § 3.309 (a), the provisions of 38 C.F.R. § 3.303 (b) pertaining to continuity of symptomatology apply in this case. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Diabetes Mellitus

The Veteran has asserted entitlement to service connection for diabetes to include as secondary to his service connected anxiety reaction with tension headaches.  After careful review of the records, the Board finds that service connection for diabetes is not warranted for the reasons below.  

A review of the Veteran's service treatment records does not reveal complaints or treatment for diabetes.  There is no competent medical or lay evidence that shows that diabetes was "chronic" during active service.  38 C.F.R.§ 3.303(b).  

Further, there is no evidence of continuity of symptomatology.  The evidence indicates that the Veteran was first diagnosed with diabetes mellitus in 2000.  There is a lapse of more than 39 years from separation from service until the Veteran was diagnosed with diabetes mellitus.  The Veteran has not alleged that he had any symptomatology in the years between separation and diagnosis that could indicate that diabetes has been present since service, other than statements that his in-service headache condition as a symptom of his current diabetes diagnosis.  The Board concludes that service connection based on continuity of symptomatology is not warranted.  38 C.F.R. § 3.303 (b).

Certain chronic diseases, including diabetes mellitus, may be presumed to have occurred in service if manifested to a degree of 10 percent within one year of service discharge.  38 C.F.R. §§ 3.307, 3.309(a).  However, the presumption of service connection does not apply in this case because, as noted above, the Veteran was discharged in 1966 and there were no identified possible manifestations of diabetes mellitus before 2000.  Service connection is not warranted on a presumptive basis.  Id.  

The significant lapse in time between active service and the first evidence of diabetes weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

Concerning direct and secondary service connection, service treatment records are absent complaints, findings or diagnosis of diabetes during active service.  Further, the Report of Medical Board from May 1966 completed shortly after the Veteran's in-service hospitalization for headaches, included a full endocrine evaluation by the endocrinology service and there were no abnormalities noted.  

The Veteran underwent a VA examination in September 2016, in order to determine the etiology of his currently diagnosed diabetes.  The examiner noted that the Veteran had complaints of headaches during service of an unknown etiology.  The examiner also noted that the Veteran's medical records do not show a continuation of symptoms since service and that the Veteran did have any treatment for diabetes until 2000.  The examiner also discussed the fact that the Veteran was not diagnosed with diabetes until July 2000 and that a diagnosis of diabetes is something that cannot be established without objective laboratory confirmation and that symptoms alone are not sufficient to establish a diagnosis of diabetes.  Lastly, the examiner noted that due to a considerable passage of time of more than 30 years after service discharge when the Veteran was diagnosed with diabetes, it was less likely than not that the Veteran's current diagnosis is related to his military service.  

The Veteran has specifically asserted that his service connected anxiety reaction with tension headaches was actually a symptom of his diabetes in service.  The Veteran also points to the fact that during his most recent VA mental health examination, dated December 2016, he did not have a psychiatric diagnosis.  Specifically, the examiner noted that even though the Veteran continues to report intermittent anxiety related to blood glucose fluctuations, his anxiety symptoms are not severe enough to warrant a mental disorder or psychiatric treatment.  The examiner went on to state that this change represented a progression (improvement) of the service connected "neurosis" which is no longer a psychiatric diagnosis.  Noting that it was possible that since the Veteran has learned to control his diet and blood glucose, his anxiety symptoms improved.  

In November 2016, the Veteran underwent a VA examination for headaches.  After reviewing the Veteran's medical history, the examiner noted that there was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic headache condition or its residuals.  The Veteran told the examiner that his reported headaches resolved after diagnosis of diabetes.  However, the examiner concluded that medical condition of diabetes is well known and described since ancient times, and was treated with insulin since the early 1920's.  Therefore, the Veteran's statements that his headaches were due to his undiagnosed diabetes based on an unknown medical condition, in service, cannot be supported.  

The Board finds that the Veteran's proffered statements do not identify any basis on which a lay witness could be competent to relate diabetes mellitus to any incident of service, other his service-connected anxiety disability with headaches.  There is no medical evidence, which relates diabetes mellitus to some incident of service.  The normal clinical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim for direct service connection.  The lack of a diagnosis in service of diabetes after a full endocrinology examination is evidence against the Veteran's claim that his in-service headaches were symptomatic of his undiagnosed diabetes.  The Board finds that the Veteran's diabetes mellitus is not related to service and service connection on a direct or secondary basis is not warranted.  38 C.F.R. § 3.303 (d). 

In light of the foregoing, the Board concludes that service connection is not warranted for diabetes mellitus on the bases secondary to his service-connected anxiety disability, chronicity, continuity of symptomatology, compensable manifestations within one year of separation from service, or nexus to some incident of service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for diabetes, and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107.

Respiratory Disability.

The Veteran asserts entitlement to service connection for a respiratory disability to included silicosis or asbestosis.  Specifically, he claims that he while he stationed aboard the USS Oriskany his sleeping quarters had exposed pipes that were covered with asbestos and that during boot camp you had asbestos exposure while cleaning the boiler as a cook.  See Veteran's May 2013 statement.

For asbestos-related diseases, the Board notes there are no laws or regulations specifically dealing with asbestos and service connection.  However, VA's Adjudication Procedure Manual, M21-1, Part IV.ii.1.I.3, incorporates earlier agency guidance, which the Court of Appeals for Veterans' Claims has held the Board must discuss in assessing a claim to service connection for asbestos-related disease.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The Adjudication Procedure Manual indicates that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  

Per the Manual, VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases.

The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1, Part IV, Subpart ii, Chapter 1.I.3. Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, military equipment, etcetera.  M21-1, Part IV.ii.1.I.3.c.  If a MOS is listed as probable or highly probable, the RO is to concede asbestos exposure for purposes of scheduling an examination.  The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos-related claim.  See VAOPGCPREC 4-2000.  

A review of the Veteran's service treatment records does not reveal complaint or treatment for any type of respiratory disability.  Further, a review of the Veteran's personnel records does show that he served aboard the USS Oriskany, but does not reveal any exposure to asbestos during active duty.  Specifically, there has been an official determination that the amount of asbestos exposure associated with the type of occupation the Veteran had during active duty is minimal.  The Veteran's DD-214 shows that his military occupation specialty was as a general office clerk, and as such exposure to asbestosis during active service is not conceded by VA.  

As evidence to support the Veteran's claim, private treatment records were submitted showing a diagnosis of silicosis.  Treatment reports from Dr. P.L., dated November 29, 1999, noted findings of interstitial fibrotic changes consistent with asbestosis.  A statement from Dr. R. J., dated January 8, 2003, stating an opinion that the Veteran has a diagnosis of asbestosis based on his history of asbestos exposure while working in the rubber industry from 1970 to the present.  Dr. R.J. did not attribute the Veteran's diagnosis of asbestosis to his military service.  Treatment notes from Chest Medical Service confirm a diagnosis of silicosis since February 2004; however, they did not link this diagnosis to the Veteran's active military service.  

The Veteran also submitted a letter from R.B., Attorney, noting that the Veteran had an asbestos-related condition and the Veteran may be entitled to a settlement due to asbestos exposure at his employers. 

The Board notes that the Veteran, as a lay person, is certainly competent to report matters within his own personal knowledge-such as the occurrence of an injury or his own symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, when assessing credibility and probative value, such assertions must be weighed against medical and other pertinent evidence.  Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

As such, the Veteran is competent to state that he was stationed onboard the USS Oriskany he was in close proximity exposed pipes while aboard the vessel.  However, the evidence of record does not link the Veteran's current respiratory diagnoses to his active military service.  Specifically, the Veteran's own private physician noted that the etiology of the Veterans respiratory disability and his diagnosis of asbestosis are based on his history of asbestos exposure while working in the rubber industry since1970 to the time the Veteran retired.  Further, in none of the discussions that the Veteran had with his private physicians does he relate his asbestos exposure to his time in active military service; it is always related to his post-service employment.  

The Board emphasizes that, in this appeal, the Veteran's lay assertions, alone, cannot establish the required nexus element of his claims.  See 38 C.F.R. § 3.159 (a)(1); Waters, 601 F. 3d at 1278; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  As such, any direct assertions by the Veteran and/or his representative as to diagnosis and/or medical etiology provide no persuasive support for the claim.  Id.  

As such, the Board finds that the claims for service connection for a respiratory disability claimed as asbestosis or silicosis must be denied.  In reaching the conclusion to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible and probative evidence supports required elements of any of these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied by notice letters that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim on both a direct and secondary basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2017).   
The Veteran was provided VA examination in September 2016, which is adequate for the purposes of determining service connection for diabetes as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

A VA examination was not provided in conjunction with the Veteran's service connection claim related to a respiratory condition, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, that corroborates a nexus of the Veteran's currently diagnosed respiratory disability to his active military service and a VA examination could not serve to establish an in-service event actually occurred.  Further, the Veteran submitted private treatment records stating that his currently diagnosed asbestosis is related to his current employment that he has had since 1970, post active duty discharge.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

ORDER

Entitlement to service connection for diabetes mellitus, type II is denied.  

Entitlement to service connection for a respiratory disorder, to include silicosis or asbestosis.  






______________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


